Citation Nr: 1412296	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  08-17 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran had active service from September 1959 to September 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the claim.  

Although the Veteran requested a Board hearing on his October 2010 VA Form 9, he subsequently cancelled his request.  See October 2011 correspondence.  The Board considers his request for a hearing withdrawn.  38 C.F.R. § 20.704 (2013).

The Board remanded the claim in May 2012 for additional development.  The actions directed by the Board have been accomplished and the matter returned for appellate review.  The record currently before the Board consists of a paper claims file and an electronic file known as Virtual VA.

The Board notes that additional private treatment records were obtained at the Appeals Management Center (AMC) in March 2013, after the issuance of a September 2012 supplemental statement of the case.  Later in September 2012, the Veteran's representative agreed to waive review of any subsequently located evidence by the agency of original jurisdiction (AOJ).  Thus, the Board will consider the evidence in adjudicating the appeal.  See 38 C.F.R. § 20.1304 (2013).


FINDINGS OF FACT

1.  The probative evidence of record shows that the Veteran's current back disorder was not incurred in service.  

2.  As the Veteran is not service-connected for a right lower extremity disorder, service connection for a back disorder on a secondary basis is not warranted.  


CONCLUSION OF LAW

The criteria for service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in July 2008 with regard to the claim for service connection for a back disorder on a direct basis.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in October 2008.  The Board acknowledges that the Veteran was not provided notice of what evidence is necessary to establish service connection for a back disorder on a secondary basis.  There is no prejudice to the Veteran, however, as he is not service-connected for any disability.  

The duty to assist was also met in this case.  The service treatment records are in the claims file.  All pertinent VA and private treatment records have been obtained and associated with the file.  A VA examination with respect to the issue on appeal was obtained in June 2012, pursuant to the Board's May 2012 remand.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file; it considers all of the pertinent evidence of record and the statements of the appellant; and the examiner provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

There was also substantial compliance with the Board's other May 2012 remand instructions, as additional VA treatment records were obtained and the Veteran was asked to identify all VA and non-VA clinicians who have treated him for a back disability at any time since his service separation.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see also May 2012 AMC letter.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2013).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks service connection for a back disorder, which he contends was incurred during active service as a result of an injury sustained to his back after falling from a guard tower.  He asserts he was treated for this problem in July 1962, just prior to his separation physical examination, that he has had continuous problems with his back since that incident, and that he was treated by private clinicians after his discharged, but that all are deceased.  

The Veteran's service treatment records are devoid of reference to complaint of, or treatment for, any back problems, to include any back injury experienced after the alleged in-service fall from a guard tower.  The Veteran also made no complaint related to his back at the time of his July 1962 separation from service, and clinical evaluation of his spine at that time was normal.  See reports of medical examination and history.  The Board notes that the July 1962 reference to psychogenic musculoskeletal reaction was made specifically in reference to the Veteran's complaints of right calf and thigh pain.  See Report of medical examination; see also July 1962 orthopedic clinic consultation sheet.  

The post-service evidence in this case consists of both VA and private treatment records, which documents treatment related to complaints of low back pain.  A March 1994 private treatment record reports that the Veteran started having rather severe pain in his lower back in November.  See record from Neurological Institute of Savannah, P.C.  At the time the Veteran initially sought VA treatment related to his back, he only reported a 1997 motorcycle accident.  See February 2001 patient education primary care intake interview.  Treatment records from Dr. M.D.O'B. at the Satilla Family Chiropractic Center reveal that the Veteran reported a history of motorcycle and horse accidents when seeking treatment for low back pain in January 2006.  

The Veteran underwent a VA examination in connection with the claim in June 2012, as instructed in the Board's May 2012 remand.  He was diagnosed with status post lumbar laminectomy for herniated nucleus pulposus and degenerative joint disease of the lumbosacral spine.  In pertinent part, the Veteran reported that he began to have back pain in 1962 while stationed in Germany, which he described as a shooting pain down the right leg to the heel.  He reported that he developed low back pain shortly after getting out and that he went to a doctor shortly after service and was told he had a back injury.  The Veteran also reported that he fell from a horse in 1993/4 and had a herniated disc, at which time he had pain down the left leg.  Following surgery, the pain down the left leg resolved but he still had right leg pain.  The Veteran reported current, sporadic but daily back pain, pain into the right hip, and less frequent episodes of pain going down the right leg down into the heel, which occurred with lifting and prolonged walking.  Following a detailed physical examination and review of the claims folder, the VA examiner provided an opinion that the Veteran's back condition is not caused by or a result of active duty, including the psychogenic disorder manifested by musculoskeletal manifestations diagnosed in July 1962.  The rationale was based on review of the medical records, medical literature, and the examiner's clinical experience.  The examiner noted that that there is absolutely no evidence of a back problem in service or for many years after separation; that the Veteran's right calf pains in service were felt to be not of an organic nature but psychogenic; that these complaints did not involve the back and the Veteran's symptoms at the time would not be consistent with a low back condition; that there is nothing in the service records that would suggest the right leg symptoms were radicular; and that the Veteran had mostly right calf pain and did not have the characteristic radiating pain down the leg seen with lumbosacral spine disease.  The examiner also noted that there was no evidence of any back pain or radicular lower extremity symptoms for many years following separation and that the Veteran fell from a horse in 1993/94 and herniated a disc, which caused left leg radicular symptoms and would be a large contributing factor to the x-rays showing degenerative disc and joint disease.  This opinion is afforded high probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).

The preponderance of the evidence of record does not support the claim for service connection for a back disorder on a direct basis.  The Board acknowledges the Veteran's assertions that he sustained an injury to his back after falling from a guard tower in service and that he was treated for this problem in July 1962, just prior to his separation physical examination.  This assertion, while competent, is not considered credible as it is not corroborated by the service treatment records, which, as noted above, are devoid of reference to complaint of, or treatment for, any back problems, to include any back injury experienced after the alleged in-service fall from a guard tower and at the time of his July 1962 separation from service.  This is only one factor in determining the credibility of the statements.  Additionally, at later dates of treatment, specific non-service injuries were reported whereas no history of a service back injury was reported during post-service treatment.  It would be expected that the Veteran would have reported any other back injuries at those instances of treatment.

The Board also acknowledges the Veteran's assertion that he has had continuous problems with his back since the alleged in-service incident.  Although the Veteran is competent to make this assertion, the Board also does not find it to be credible as he made no complaint related to his back at the time of his July 1962 separation from service and, moreover, he never reported an in-service injury to his back when seeking post-service medical attention, instead reporting accidents involving a horse and a motorcycle.  

In addition to the foregoing, although the Veteran has evidence of a current back disorder, the only probative opinion of record establishes that it is not related to service.  See June 2012 VA examination.  In the absence of any competent and probative evidence establishing that the back disorder is the result of injury to the Veteran's back sustained during active duty, service connection is not warranted on a direct basis and the claim is denied.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Moreover, to the extent the Veteran has arthritis of the back, the evidence does not show that the arthritis was manifest to a compensable degree within one year of separation of service.  Thus, service connection is not warranted on a direct basis under the provisions pertaining to presumptive service connection for chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

The Veteran has also asserted that his back disorder is a condition secondary to his right leg, thigh and hip.  See October 2010 VA Form 9.  Although service connection can be established on a secondary basis for a disability which is proximately due to, or aggravated by, a service-connected disease or injury, see 38 C.F.R. § 3.310 (2013), service connection for a disability affecting the right lower extremity is not in effect.  As such, service connection for a back disorder is also not warranted on a secondary basis as that theory of entitlement presupposes an underlying service-connected disability.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for a back disorder is denied.  



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


